DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/28/2021 and 9/7/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claims 118-121, 123, 128, 131, 135 and 136 are objected to because of the following informalities:
On line 3 of claim 118, the examiner suggests deleting “(cassette ID)” because the applicant uses the terms “cassette identification arrangement” and “cassette ID” interchangeably.  Applicant should use “cassette identification arrangement” throughout the all of the claims instead of “cassette ID”.
On line 2 of claim 120, “the one or more tabs, indentations, electrically conductive strips” should read “the one or more tabs, the one or more indentations, the one or more electrically conductive strips” to provide proper antecedent basis.
The same issue exists in claim 121.
On line 1 of claim 128, “the operational parameters” should read “the plurality of operation parameters” to provide proper antecedent basis.
On line 2 of claim 131, “claim 2” should read “claim 118” to provide proper antecedent basis.
On line 2 of claim 135, “the two more” should read “the two or more” to correct a minor inadvertent error.
On line 2 of claim 136, “claim 6” should read “claim 118” to provide proper antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 119-122, 123-128, 130,132, and 137 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claims 119-121, 123-124, 132, and 137, these claims include the limitation “any combination thereof” (or similar variations) which render the claims indefinite.  It is unclear which limitations “thereof” modifies so the claim can be construed as any combination of anything.  The examiner suggests deleting the phrase.
Any dependent claim is rejected by virtue of being rejected on the rejected base claim.
In regard to claim 130, the claim contains the trademark/trade names Epogen®, Aranesp®, Enbrel®, Neulasta®, Neupogen®, Nplate® , Vectibix®, Sensipar® , Xgeva®, and Prolia®. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph. See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In the present case, the trademark/trade name is used to identify/describe therapeutic products and, accordingly, the identification/description is indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 118-122 and 124-135 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Amgen (WO 2012/145685).
The applied reference has a common inventor/assignee with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).
In regard to claim 118, Amgen discloses a cassette (200) for an injector (300), the cassette comprising: a housing (210); and a cassette identification arrangement (cassette ID) defining a code containing information about the cassette, the code being detectable and decipherable by the injector, the cassette ID disposed on the housing, embedded within the housing, or provided on or in a separate structure contained within the housing (see par. [0086], [0094], [00112]).
In regard to claim 119, Amgen discloses wherein the cassette ID comprises a contact system that requires contact between the cassette ID and the injector (see Figure 4H), the contact system comprising one or more tabs (210p) having a length selected from two or more different lengths (the lengths of the tabs 210p can be any length from N number of lengths), one or more indentations having a depth selected from two or more different depths, one or more electrically conductive strips, or any combination thereof, for contacting one or more sensing elements of a detector (370) of the injector when the cassette is placed in or on the injector.
In regard to claim 120, Amgen discloses wherein the code is at least partially determined by the absence of one or more of the one or more tabs (the tabs are spaced so as to engage with the detector 370; see Figures 4G, 4H; see par. [0086]), indentations, electrically conductive strips, or any combination thereof.
In regard to claim 121, Amgen discloses, wherein the code is at least partially determined by the number of the one or more tabs (see par. [0086]; the tabs 210p actuate keys on the injector to provide information), indentations, electrically conductive strips, or combination thereof.
In regard to claim 122, Amgen discloses, wherein each of the one or more electrically conductive strips forms a straight or tortuous path, the code at least partially determined by the path of each of the one or more electrically conductive strips (this limitation only modifies one of the options recited in claim 119).
In regard to claim 124, Amgen discloses, wherein the information comprises information that identifies the type of cassette (see par. [0086]), identifies the content of the cassette (see par. [0086]), identifies whether the cassette is an OEM cassette, identifies manufacturing data about the cassette, or any combination thereof (Amgen discloses specific information recited but the examiner notes that this limitation is not regarded as a structural feature; the tabs 210p can be coded for any information).
In regard to claim 125, Amgen discloses wherein the information that identifies the content of the cassette comprises at least one of a quantity of drug in the container or drug characteristics (see par. [0086], [0094], [00112]; the tabs 210p can be coded for any information).
In regard to claim 126, Amgen discloses wherein the drug characteristics comprise drug viscosity (see par. [0086], [0094], [00112]; the tabs 210p can be coded for any information).
In regard to claim 127, Amgen discloses wherein the information allows the injector to adjust or select its operational parameters or select one or a plurality of operational programs (see par. [0086], [0094], [00112]; the tabs 210p can be coded for any information).
In regard to claim 128, Amgen discloses wherein the operational parameters comprise injection speed, needle insertion speed, pre and post-injection wait time, needle insertion depth, temperature limits, or any combination thereof (see par. [0086], [0094], [00112]; the tabs 210p can be coded for any information).
In regard to claim 129, Amgen discloses further comprising a container (260) filled for treatment or prefilled with a drug received within the housing.
In regard to claim 130, Amgen discloses wherein the drug is selected from the group consisting of Epogen®, Aranesp®, Enbrel®, Neulasta®, Neupogen®, Nplate®, Vectibix®, Sensipar®, Xgeva®, Prolia® an antibody to IL-17 Receptor A; an antagonist of angiopoietin-2; or a TNF blocker or inhibitor (see par. [0018]).
In regard to claim 131, Amgen discloses an injector comprising: the cassette of claim [118] (see rejection above); a processor (350) for controlling operational parameters of the injector; a surface (301) for supporting the cassette; and a detector (370) communicatively coupled with the processor, the detector for detecting and communicating the cassette ID to the microprocessor to decipher the code defined therein; wherein the detector comprises a contact system that requires contact between the cassette ID and the detector (see Figures 4G-4H; see par. [0086], [0094], [00112]).
In regard to claim 132, Amgen discloses wherein the contact system comprises one or more switches (315/316), two or more pogo pin connectors, or any combination thereof.
In regard to claim 133, Amgen discloses wherein the one or switches can be switched into an off state and an on state (switches have on/off states).
In regard to claim 134, Amgen discloses wherein the one or more switches can be switched into an off state, a first on state, and at least a second on state (switching on/off has first off, first on, second on, second off states, etc).
In regard to claim 135, Amgen discloses wherein simultaneous actuation of at least two of the two more pogo-pin connectors closes a circuit (this limitation only modifies one of the options recited in claim 132).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 123 and 136-137 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Amgen in view of Edwards et al. (US 8,226,610; hereafter Edwards).
Amgen fails to expressly disclose wherein the cassette ID comprises a non-contact system that requires no contact between the cassette ID and the injector, the non-contact system comprising a device for emitting a radio-frequency (RF), a device for emitting an electromagnetic field (EMF), a device for emitting a magnetic field (MF), a device for emitting a machine-readable optical representation of data (ORD), or any combination thereof, the RF, EMF, MF, ORD, or any combination thereof being sensed by a detector of the injector when the cassette is placed in or on the injector, the code at least partially determined by the RF, EMF, MF, ORD, or any combination thereof.
However, Edwards, in a related field, teaches that it is well known to provide a cassette identification arrangement (cassette ID) (sic) defining a code (electronic signal S3, column 21, line 6) containing information about the cassette (whether or not the medicine has been given is information about the contents of the cassette), the code being detectable and decipherable by the injector (figure 20, injector 3002, held by container 3010, both have electronic tags 3920 and 3020), the cassette ID disposed on the housing (the electronic tags 3920 and 3020 appear to be on the housing of the devices), embedded within the housing, provided on or in a separate structure contained within the housing, or any combination thereof.  Edwards discloses that the cassette ID comprises a noncontact system (figures 19 and 20, the figures show systems that do require contact) that requires no contact between the cassette ID and the injector.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the disclosure of Amgen with the teachings of Edwards as described with the motivation of providing management of the medicine used for a patient.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 118-137 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-39 of U.S. Patent No. 10,492,990. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the patented claims.
Claims 118-137 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 28-37, 39, and 44 of U.S. Patent No. 10,092,703. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the patented claims.
Claim 118 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 11,020,537. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim is anticipated by the patented claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 5,394,866 to Ritson et al. teaches physical identification codes on cassettes.
US 5,531,698 to Olsen teaches contact and non-contact identification codes on cassettes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759. The examiner can normally be reached M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THEODORE J. STIGELL
Primary Examiner
Art Unit 3783



/THEODORE J STIGELL/           Primary Examiner, Art Unit 3783